Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Michael Carmen, Reg# 43,533, the application has been amended as follows: 
IN THE CLAIMS:
1.  (Currently amended)  A method for managing a distributed system, the method comprising:
sending heartbeat messages from a master node to a plurality of slave nodes, the master node and the plurality of slave nodes being included in a plurality of nodes in the distributed system, and the plurality of nodes being divided into a plurality of partitions, wherein one of the plurality of partitions comprises the master node and at least one of the slave nodes and another one of the plurality of partitions comprises one or more other slave nodes;
in response to receiving a response to the heartbeat messages from a part of the plurality of slave nodes, determining respective states of the plurality of partitions; and
determining a state of a first slave node in the plurality of slave nodes at least based on the respective states of the plurality of partitions, the master node failing to receive a response to the heartbeat messages from the first slave node;
wherein determining the respective states of the plurality of partitions comprises:
determining, based on the response received from the part of the plurality of slave nodes, at least one partition of the plurality of partitions where the part of the plurality of slave nodes locate; and
determining a respective state of the at least one partition as an active state, the active state indicating that the at least one partition is not isolated from more than a predetermined number of nodes in the plurality of nodes; and
wherein determining the state of the first slave node in the plurality of slave nodes at least based on the respective states of the plurality of partitions comprises:
responsive to determining the respective state of the at least one partition as the active state, at least temporarily maintaining the first slave node in one of an isolated state and a non-isolated state, despite the master node failing to receive a response to the heartbeat messages from the first slave node, so as to temporarily prevent removal of the first slave node from a consensus making group that includes the master node.      

10.  (Currently amended)  An electronic device, comprising:
at least one processing unit; 
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising:
sending heartbeat messages to a plurality of slave nodes, a master node including the device and the plurality of slave nodes being included in a plurality of nodes in the distributed system, the device being included in the master node, and the plurality of nodes being divided into a plurality of partitions, wherein one of the plurality of partitions comprises the master node and at least one of the slave nodes and another one of the plurality of partitions comprises one or more other slave nodes;
in response to receiving a response to the heartbeat messages from a part of the plurality of slave nodes, determining respective states of the plurality of partitions; and
determining a state of a first slave node in the plurality of slave nodes at least based on the respective states of the plurality of partitions, the device failing to receive a response to the heartbeat messages from the first slave node;
wherein determining the respective states of the plurality of partitions comprises:
determining, based on the response received from the part of the plurality of slave nodes, at least one partition of the plurality of partitions where the part of the plurality of slave nodes locate; and
determining a respective state of the at least one partition as an active state, the active state indicating that the at least one partition is not isolated from more than a predetermined number of nodes in the plurality of nodes; and
wherein determining the state of the first slave node in the plurality of slave nodes at least based on the respective states of the plurality of partitions comprises:
responsive to determining the respective state of the at least one partition as the active state, at least temporarily maintaining the first slave node in one of an isolated state and a non-isolated state, despite the master node failing to receive a response to the heartbeat messages from the first slave node, so as to temporarily prevent removal of the first slave node from a consensus making group that includes the master node.

sending heartbeat messages from a master node to a plurality of slave nodes, the master node and the plurality of slave nodes being included in a plurality of nodes in the distributed system, and the plurality of nodes being divided into a plurality of partitions, wherein one of the plurality of partitions comprises the master node and at least one of the slave nodes and another one of the plurality of partitions comprises one or more other slave nodes;
in response to receiving a response to the heartbeat messages from a part of the plurality of slave nodes, determining respective states of the plurality of partitions; and
determining a state of a first slave node in the plurality of slave nodes at least based on the respective states of the plurality of partitions, the master node failing to receive a response to the heartbeat messages from the first slave node;
wherein determining the respective states of the plurality of partitions comprises:
determining, based on the response received from the part of the plurality of slave nodes, at least one partition of the plurality of partitions where the part of the plurality of slave nodes locate; and
determining a respective state of the at least one partition as an active state, the active state indicating that the at least one partition is not isolated from more than a predetermined number of nodes in the plurality of nodes; and
wherein determining the state of the first slave node in the plurality of slave nodes at least based on the respective states of the plurality of partitions comprises:
responsive to determining the respective state of the at least one partition as the active state, at least temporarily maintaining the first slave node in one of an isolated state and a non-isolated state, despite the master node failing to receive a response to the heartbeat messages from the first slave node, so as to temporarily prevent removal of the first slave node from a consensus making group that includes the master node.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to determining that a state of a partition of slave and master nodes is in an active state, which indicates that a partition is not isolated from a minimum amount of nodes divided into one or more partitions, transmitting a heartbeat message from a master node of a partition to each slave node within the partition for determining the status of each slave node within the partition, upon a heartbeat response not being received from one or more of the plurality of slave nodes within the partition, indicating that one or more of the slave nodes is in an un-isolated state, in order to prevent removing the one or more slave nodes from a group containing the master node, in the specific manner and combinations recited in claims 1, 3-10, 12-19, and 21-23.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Muchow (US 7,587,465), which teaches transmitting heartbeat messages to determine master/slave node status of a plurality of node clusters;
(ii) 	US PG Pub Shang (US 2017/0373926), which discloses a cluster heartbeat mode to monitor the status of each slave/master node in each cluster; and
(iii) 	NPL document "A New Heartbeat Mechanism for Large-Scale Cluster" – Lu et al, School of Computer, National University of Defense Technology, 04/2006.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to determining that a state of a partition of slave and master nodes is in an active state, which indicates that a partition is not isolated from a minimum amount of nodes divided into one or more partitions, transmitting a heartbeat message from a master node of a partition to each slave node within the partition for determining the status of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 272-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210219